DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-7, 10-17, and 22-28 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 28 have been considered but are moot because the new grounds of rejection are made necessitated by amendments.

Response to Amendment
With respect to Claim Objection, Applicant’s amendments have overcome each and every objection. 
With respect to 35 USC 112(b), Applicant’s amendments have not overcome each and every rejection. Please see the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-17, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Re Claims 1, 13, and 28, the limitation “determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the combined analog signal” is indefinite, because it is unclear the distinction between “the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the combined analog signal” being determined by the processor in line 32 and “a physiological parameter, a condition of the NIBP monitoring system, or a condition of the ambient environment based on the combined analog signal” detected by the sensor in line 15. It is unclear if already detected, why it needs to be determined from a combined analog signal. 
Re Claim 13, the limitation “determine a blood pressure based on the instantaneous blood velocity and the pulse wave velocity” is indefinite, because it is unclear the distinction between “a blood pressure” determined in line 20 and “a blood pressure” detected by the sensor in line 4. It is unclear if the blood pressure is already detected by the NIBP sensor, why it needs to be determined again using instantaneous blood velocity and the pulse wave velocity. Additionally, “a blood pressure” in line 20 is indefinite, because there an antecedent basis in line 4. It is unclear whether the blood pressure in line 20 is the same one as or different from the blood pressure in line 4. 
Indefiniteness of the independent claims render the dependent claims indefinite. 
Re Claim 22, the limitation, “a sampling rate of the analog to digital converter is based on a sampling rate of the second analog signal”, is indefinite, because it is unclear which structure is performing the function in claim 22 – i.e., which structure is used to adjust the sample rate of the ADC. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, in view of LeBoeuf et al. (US 2010/0217102), hereinafter “LeBoeuf”.
Re Claim 1, Borkholder discloses a non-invasive blood pressure (NIBP) monitoring system, comprising: 
an emitter  configured to emit a light or ultrasound signal towards blood flowing through a blood vessel of a patient  (para. [0066], [0071], PPG and Doppler ultrasound); 
a detector configured to: 
receive a reflection of the light or ultrasound siqnal reflected from the blood vessel or blood  (para. [0066], PPG and Doppler ultrasound; in another embodiment, [0071], PPG and BCG is used to get pulse wave velocity, or PWV, ultrasound Doppler is used to measure flow velocity.); and 
generate a first analog signal based on the reflection of the light or ultrasound signal (para. [0066], determination of PWV includes measurement of the transit time of the pulse wave between two points, and a measure or estimate of the distance traveled. Borkholder discloses pressure wave can be measured at a first location with ultrasound or PPG, and at a second location with ultrasound or PPG. Both measurements are used to determine PWV; para. 
a sensor configured to: 
detect a physiological parameter of the patient, a condition of the NIBP monitorinq system, or a condition of an ambient environment of the NIBP monitoring system; and 
generate a second analog signal based on the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); and 
a processor configured to: 
determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the first analog signal and the second analog signal (para. [0066] and [0068] discloses combined data of PPG and Doppler ultrasound for PWV and Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents for flow velocity; in another embodiment; in another embodiment, para. [0071] disclose using measurement of PPG, ECG, and BCG to measure PWV and using ultrasound Doppler to measure flow velocity); 
determine the blood pressure based on the instantaneous blood velocity of the blood and the pulse wave velocity of the blood vessel (abstract, para. [0071], blood pressure is measured using flow velocity and PWV); and 
flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor).  
	Borkholder is silent regarding a multiplexer confiqured to qenerate a combined analoq siqnal based on the first analoq siqnal and the second analoq signal and the processor configured to determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the combined analog and determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the combined analog signal. 
	However, LeBoeuf discloses a biomonitoring device that measures a plurality of physiological parameters (abstract, fig. 18) and teaches a multiplexer confiqured to qenerate a combined analoq siqnal based on the first analoq siqnal and the second analoq signal (para. [0149], [0150], The multiplexed data outputs 604 may be a serial data string of activity and physiological information 700 (FIG. 18) parsed out specifically such that an application-specific interface (API) can utilize the data as required for a particular application; fig. 18). 
Additionally, LeBoeuf teaches using some of the data elements of the data string to obtain other data elements of the data string (para. [0150]) and teaches that the data in the serial data string can be used (para. [0150]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by adding a multiplexer confiqured to qenerate a combined analoq siqnal based on based on the combined analog, which is in the form of serial data, using the data analysis method of Borkholder, and determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the combined analog signal, by selectively choosing which data elements of the data string to utilize or analyze in order to obtain another data element of the data string, as taught by LeBoeuf, for the purpose of facilitating better assessments of other individual data elements of the data string (para. [0150], In another example, the filtered PPG signal may be run through an integration circuit to estimate blood volume over each blood pulse. This information may then be used to assess blood pressure and blood oxygen levels more accurately than a direct measurement of blood pressure or blood oxygen levels.). 
	Examiner notes that based on the instant specification, the combined signal has all the different sensor data combined together, and determining information based on the combined signal is not materially different from determining based on signals that are not combined, in the case of serial data string generated in LeBoeuf. 
	Re Claim 28, Borkholder discloses a method comprising: 
generating, by a non-invasive blood pressure (NIBP) sensor, a first analog signal based on a blood pressure of a patient without restricting a blood vessel of the patient (para. [0066], determination 
generating, by a sensor, a second analog signal based on a physiological parameter of the patient (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); 
determining, by a processor and based on the first analog signal and the second analog signal, an instantaneous blood velocity of blood flowing through the blood vessel (para. [0066], [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor. The flow velocity can be captured as a continuous wave, which reads on instantaneous blood velocity; in another embodiment para. [0071] disclose using ultrasound Doppler to measure flow velocity) ; 
determining, by the processor and based on the first analog signal and the second analog signal, a pulse wave velocity of the blood vessel (para. [0066] and [0068] discloses combined data of PPG and Doppler ultrasound for PWV; in another embodiment, para. [0071] disclose using measurement of PPG, ECG, and BCG to measure PWV); 
flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); 
outputting the blood pressure (para. [0071], blood pressure read on the sensor data output); and 
outputting the physiological parameter (para. [0071], PWV and flow velocity read on the sensor data output).   
Borkholder is silent regarding generating, by a multiplexer, a combined analog signal based on the first analog signal and the second analog signal; determining, by a processor and based on the combined analog signal, an instantaneous blood velocity of blood flowing through the blood vessel; determining, by the processor and based on the combined analog signal, a pulse wave velocity of the blood vessel; determining, by the processor and based on the combined analog signal, the physiological parameter of the patient. 
However, LeBoeuf discloses a biomonitoring device that measures a plurality of physiological parameters (abstract, fig. 18) and teaches generating, by a multiplexer, a combined analog signal based on the first analog signal and the second analog signal (para. [0149], [0150], The multiplexed data outputs 604 may be a serial data string of activity and physiological information 700 (FIG. 18) parsed out specifically such that an application-specific interface (API) can utilize the data as required for a particular application; fig. 18). 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by generating, by a multiplexer, a combined analog signal based on the first analog signal and the second analog signal, as taught by LeBoeuf, for the purpose of generating multiple data outputs in a serial format (para. [0149]) and facilitating better assessments of other individual data elements of the data string (para. [0150], In another example, the filtered PPG signal may be run through an integration circuit to estimate blood volume over each blood pulse. This information may then be used to assess blood pressure and blood oxygen levels more accurately than a direct measurement of blood pressure or blood oxygen levels.). Also, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by determining, by a processor and based on the combined analog signal, which is in the form of serial data, an instantaneous blood velocity of blood flowing through the blood vessel and a pulse wave velocity of the blood vessel, using the data analysis method of Borkholder; determining, by the processor and based on the combined analog signal, the physiological parameter of the patient, by selectively choosing which data elements of the data string to utilize or analyze in order to obtain another data element of the data string, as taught by LeBoeuf, for the purpose of facilitating better assessments of other individual data elements of the data string (para. [0150], In another example, the filtered PPG signal may be run through an integration circuit to estimate blood volume over each blood pulse. This information may then be used to assess blood pressure and blood oxygen levels more accurately than a direct measurement of blood pressure or blood oxygen levels.).
	Examiner notes that based on the instant specification, the combined signal has all the different sensor data combined together, and determining information based on the combined signal is not 
Re Claim 4, Borkholder discloses that the sensor comprises an impedance sensor, an electrocardiogram sensor, an oxygenation sensor, an oximetry sensor, a capnography sensor, an ambient temperature sensor, an accelerometer, or a gel sensor (para. [0071] discloses ECG).
Re Claim 13, Borkholder discloses a system, comprising: 
a non-invasive blood pressure (NIBP) sensor configured to generate a first analoq siqnal based on a blood pressure of a patient without restricting a blood vessel of the patient (para. [0066], determination of PWV includes measurement of the transit time of the pulse wave between two points, and a measure or estimate of the distance traveled. Borkholder discloses pressure wave can be measured at a first location with ultrasound or PPG, and at a second location with ultrasound or PPG. Both measurements are used to determine PWV; para. [0071], PPG and BCG is used to get pulse wave velocity, or PWV, ultrasound Doppler is used to measure flow velocity -  blood pressure is measured using flow velocity and PWV); 
a sensor configured to qenerate a second analoq siqnal based on a physiological parameter of the patient, a condition of the NIBP sensor, or a condition of an ambient environment of the NIBP sensor (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor); and 
a processor configured to:  

determine a blood pressure based on the instantaneous blood velocity and the pulse wave velocity (abstract, para. [0071], blood pressure is measured using flow velocity and PWV); and 
determine the physiological parameter of the patient, the condition of the NIBP sensor, or the condition of the ambient environment (para. [0068] discloses that measurement of flow velocity can be done using Doppler ultrasound, an inductive coil, MRI or CT scan with contrast agents – Doppler ultrasound, inductive coil, MRI, or CT read on at least one sensor; in another embodiment, para. [0071], the ECG r-wave may be used as a reference for determining acceptance windows for BCG and PPG feature delineations or as a starting point for a PWV measure, and J-wave of the BCG waveform used to measure PWV – ECG and BCG both read on at least one sensor).
Borkholder is silent regarding a multiplexer confiqured to qenerate a combined analoq siqnal based on the first analoq siqnal and the second analoq signal, an analoq to diqital converter confiqured to qenerate a diqital siqnal based on the combined analog signal, and the processor configured to determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the digital signal and determine the physiological parameter, the condition of the NIBP monitoring system, or the condition of the ambient environment based on the diqital siqnal. 
604 may be a serial data string of activity and physiological information 700 (FIG. 18) parsed out specifically such that an application-specific interface (API) can utilize the data as required for a particular application; fig. 18). LeBoeuf teaches an analoq to diqital converter confiqured to qenerate a diqital siqnal based on the combined analog signal (para. [0157], [0164], D/A converter, para. [0065], [0066], shows digital data string). 
Additionally, LeBoeuf teaches using some of the data elements of the data string to obtain other data elements of the data string (para. [0150]) and teaches that the data in the serial data string can be used (para. [0150]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by adding a multiplexer confiqured to qenerate a combined analoq siqnal based on the first analoq siqnal and the second analoq signal and an analoq to diqital converter confiqured to qenerate a diqital siqnal based on the combined analog signal, as taught by LeBoeuf, for the purpose of generating multiple data outputs in a serial format (para. [0149]) and facilitating better assessments of other individual data elements of the data string (para. [0150], In another example, the filtered PPG signal may be run through an integration circuit to estimate blood volume over each blood pulse. This information may then be used to assess blood pressure and blood oxygen levels more accurately than a direct measurement of blood pressure or blood oxygen levels.). Also, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder, by configuring the processor to determine an instantaneous blood velocity of the blood and a pulse wave velocity of the blood vessel based on the digital signal, which is in the form of serial data, using the data analysis method of Borkholder, and determine the physiological parameter, the condition of the NIBP monitoring system, or based on the digital signal, by selectively choosing which data elements of the data string to utilize or analyze in order to obtain another data element of the data string, as taught by LeBoeuf, for the purpose of facilitating better assessments of other individual data elements of the data string (para. [0150], In another example, the filtered PPG signal may be run through an integration circuit to estimate blood volume over each blood pulse. This information may then be used to assess blood pressure and blood oxygen levels more accurately than a direct measurement of blood pressure or blood oxygen levels.). 
	Examiner notes that based on the instant specification, the combined signal has all the different sensor data combined together, and determining information based on the combined signal is not materially different from determining based on signals that are not combined, in the case of serial data string generated in LeBoeuf. 
Re Claim 14, Borkholder discloses that the sensor is configured to generate the second analog signal based on an impedance, an electrical activity of the patient's heart, an oxygen saturation of the patient's blood, an amount of carbon dioxide in exhaled breath of the patient, temperature of the ambient environment, an acceleration of the NIBP sensor, or gel disposed between the NIBP sensor and skin of the patient (para. [0071] discloses ECG).  

Claims 5-7, 10-12, 15-17, 22, 23, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by LeBoeuf et al. (US 2010/0217102), hereinafter “LeBoeuf”, and further in view of Pantelopoulos et al. (US 2017/0209053), hereinafter “Pantelopoulos”.
Re Claim 5, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 


However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111]). 
Pantelopoulos discloses a transmitter configured to wirelessly transmit a siqnal indicative of the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment to a computing device (para. [0073], communication circuitry which is connected to a processor, para. [0192] discloses a transmitter configured to transmit data to an external device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding a transmitter configured to wirelessly transmit a siqnal indicative of the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment to a computing device, as taught by Pantelopoulos, for the purpose of transferring data to and/or from personal computer, mobile phone, tablet, or other server, where the data may be displayed (para. [0192], [0193], the secondary device may be equipped with a display to display data transferred to it by the biometric monitoring device).
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 5.
	Re Claim 6, Borkholder as modified by LeBoeuf and Pantelopoulos discloses the claimed invention substantially as set forth in claims 1 and 5.
Borkholder is silent regarding a patch that is confiqured to affix to the patient, wherein the emitter, the detector, the multiplexer, the sensor, the processor, and the transmitter are inteqrated within the patch.  
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111], [0083], [0086]). 
Pantelopoulos discloses that the emitter, the detector, processing circuitry, the sensor, the processor, and the transmitter are inteqrated within the patch that is configured to be affixed to the patient (fig. 8B shows communication circuitry, processor, and sensors within a housing that is wearable; para. [0165] also discloses that instead of enclosed in a housing, one or more of the sensors may be integrated into auxiliary structure connected to the housing structure; para. [0228], fig. 18A-F shows processing circuitry together with the sensors, para. [0033], [0108], [0111], [0113], [0119], fig. 13A and 13B, discloses that sensors that measures proximal wave data and distal wave data respectively are on the wrist-worn device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf and Pantelopoulos, by adding a patch that is confiqured to affix to the patient, wherein the emitter, the detector, the multiplexer, the sensor, 
 Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 6.
Re Claim 7, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding a patch confiqured to affix to the patient, the patch comprisinq the emitter, the detector, the sensor, the multiplexer, and a transmitter confiqured to transmit a siqnal indicative of the combined analoq signal; and 
a computinq device comprisinq the processor and beinq confiqured to receive the siqnal from the patch.   
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG sensor). Pantelopoulos also discloses that proximal pulse wave data and the distal pulse wave data can be obtained using a PPG sensor, an ECG sensor, a PCG sensor, a BCG sensor, an ultrasound sensor, or etc (para. [0111], [0083], [0086]). 
Pantelopoulos discloses that the emitter, the detector, processing circuitry, the sensor, the processor, and a transmitter configured to transmit a signal indicative of the combined analog signal are within the patch that is configured to be affixed to the patient (fig. 8B shows communication circuitry, processor, and sensors within a housing that is wearable; para. [0165] also discloses that instead of enclosed in a housing, one or more of the sensors may be integrated into auxiliary structure connected to the housing structure; para. [0228], fig. 18A-F shows processing circuitry together with the sensors, para. [0033], [0108], [0111], [0113], 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding a patch confiqured to affix to the patient, the patch comprisinq the emitter, the detector, the sensor, the multiplexer, and a transmitter confiqured to transmit a siqnal indicative of the combined analoq signal; and a computinq device comprisinq the processor and beinq confiqured to receive the siqnal from the patch, as taught by Pantelopoulos, for the purpose of building a portable, wearable, and compact structure for convenience of use and computing device used for processing data, a relay to transfer data to and/or from the biometric monitoring device to and/or from an external services or server (para. [0192]). 
Re Claim 17, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 13.  
Borholder is silent regarding a transmitter configured to wirelessly transmit a signal indicative of the digital signal a computing device comprising the processor.
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. 
Pantelopoulos discloses a transmitter configured to wirelessly transmit a siqnal indicative of the digital signal to a computing device comprising the processor (para. [0073], communication circuitry which is connected to a processor, para. [0192] discloses a transmitter configured to transmit data to an external device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding a transmitter configured to wirelessly transmit a siqnal indicative of the digital signal to a computing device comprising the processor, as taught by Pantelopoulos, for the purpose of transferring data to and/or from personal computer, mobile phone, tablet, or other server, where the data may be displayed (para. [0192], [0193], the secondary device may be equipped with a display to display data transferred to it by the biometric monitoring device).
	Re Claim 10, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 
	Borholder is silent regarding an on-board energy source that supplies power to the emitter, the detector, the sensor, or the processor.  
However, Pantelopoulos discloses an on-board energy source that supplies power to the emitter, the detector, the sensor, or the processor (para. [0224], [0362], [0424] discloses an internal rechargeable battery, para. [0183], [0364], [0415], [0424] discloses power connection to sensors). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding an on-board energy source that 
	Re Claim 11, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding an output device configured to output a user notice based on the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment.  
However, Pantelopoulos discloses an output device configured to output a user notice based on the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment (para. [0271] discloses biometric monitoring device providing auditory or visual cues if the signal quality (e.g., signal to noise ratio) exceeds a certain threshold to provide feedback about the quality of the PPG signal. The device may provide a visual cue to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn, para. [0272] disclose that visual cue can be provided regarding signal quality of other sensors such as ECG sensor or EMG sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding an output device configured to output a user notice based on the blood pressure, the physiological parameter, the condition of the NIBP monitorinq system, or the condition of the ambient environment, as taught by Pantelopoulos, for the purpose of providing feedback to the user about the quality of the sensor signal and instructing the user to correct the position of the sensor for proper measurement (para. [0271], [0272]). 
Re Claim 12, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 

However, Pantelopoulos discloses the processing module is further configured to determine a cardiac condition of the patient or vessel dynamics of the patient based on the combined analog signal  (Table on page 26 and para. [0189] discloses some of the data derived from signal processing of multiple sensors are early detection of heart problems: cardiac arrhythmia, cardiac arrest). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by further configuring the processing module to determine a cardiac condition of the patient or vessel dynamics of the patient based on the combined analog signal, as taught by Pantelopoulos, for the purpose of tracking cardiac health over time and early detection of heart problems (Table on page 26 and para. [0189]). 
Re Claim 22, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 13. 
Borkholder is silent regarding a samplinq rate of the analoq to diqital converter is based on a samplinq rate of the second analoq siqnal. 
Pantelopoulos discloses that a samplinq rate of the analoq to diqital converter is based on a samplinq rate of the second analoq siqnal (para. [0230], because the physiologic signal of interest is typically small relative to the inherent resolution of the ADC, in some embodiments, the reference voltages and/or gain of the ADC may be adjusted to enhance signal quality and/or the ADC may be oversampled. In yet another embodiment, the device may digitize the output of only the sample-and-hold circuit by, for example, oversampling, adjusting the reference voltages and/or gain of the ADC, or using a high resolution ADC.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by configuring a samplinq rate of the analoq to 
Re Claim 23, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 13. 
	Borkholder is silent regarding a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment.  
However, Pantelopoulos discloses a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment (para. [0271] discloses biometric monitoring device providing auditory or visual cues if the signal quality (e.g., signal to noise ratio) exceeds a certain threshold to provide feedback about the quality of the PPG signal. The device may provide a visual cue to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn, para. [0272] disclose that visual cue can be provided regarding signal quality of other sensors such as ECG sensor or EMG sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding a display configured to output a notification based on the blood pressure, the physiological parameter, the condition of the NIBP sensor, or the condition of the ambient environment, as taught by Pantelopoulos, for the purpose of providing feedback to the user about the quality of the sensor signal and instructing the user to correct the position of the sensor for proper measurement (para. [0271], [0272]). 
 	Re Claim 27, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 

	However, Pantelopoulos discloses an amplifier configured to amplify the first analog signal, the second analog signal, or the combined analog signal (para. [0231] discloses a differential amplifier to amplify the relative changes in the output of the light detector for PPG). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by adding an amplifier configured to amplify the first analog signal, the second analog signal, or the combined analog signal, as taught by Pantelopoulos, for the purpose of amplifying the relative changes in the output of the light detector for PPG (para. [0231]). 

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2017/0354331), hereinafter “Borkholder”, as modified by LeBoeuf et al. (US 2010/0217102), hereinafter “LeBoeuf”, and further in view of Pantelopoulos et al. (US 2017/0209053), hereinafter “Pantelopoulos”, and Hamdan et al. (US 2015/0169835), hereinafter “Hamdan”. 
Re Claim 25, Borkholder as modified by LeBoeuf discloses the claimed invention substantially as set forth in claim 1. 
Borkholder is silent regarding the sensor is configured to detect an acceleration of the NIBP monitoring system, and wherein the processor is further configured to: determine that the patient has collapsed based on the acceleration; and based on determining that the patient has collapsed, causing the emitter to transmit the light or ultrasound signal. 
However, Pantelopoulos discloses a non-invasive blood pressure monitoring system (abstract, methods for estimating blood pressure, which implement a pulse-transit-time-based blood pressure model), comprising: a non-invasive blood pressure module configured to measure a blood pressure of a patient without restricting a blood vessel of the patient (para. [0034], a ultrasound sensor and a PPG 
Pantelopoulos discloses a sensor configured to detect an acceleration of the NIBP monitoring system, wherein a processor is configured to: determine that the patient has collapsed based on the acceleration (Table on page 13 discloses fall detection based on accelerometers). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf, by configuring the sensor to detect an acceleration of the NIBP monitoring system and configuring the processor to determine that the patient has collapsed based on the acceleration, as taught by Pantelopoulos, for the purpose of detecting patient’s fall (Table on page 13). 
Patenlopoulos is silent regarding the processor configured to based on determining that the patient has collapsed, causing the emitter to transmit the light or ultrasound signal. 
However, Hamdan discloses a faint and fall assessment and teaches a processor (para. [0096], [0097]) configured to based on determining that the patient has collapsed, causing the emitter to transmit the light or ultrasound signal (para. [0010], when the indicator response indicates that the patient has fallen, … (g) displaying an eleventh set of queries configured to determine … (ii) an oxygen saturation of blood of the patient; [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Borkholder as modified by LeBoeuf and Pantelopoulos, by configuring the processor to cause the emitter to transmit the light or ultrasound signal based on determining that the patient has collapsed, as taught by Hamdan, for the purpose of measurement of oxygen saturation of blood of the patient and determining a short-term risk and treatment (para. [0070]). 


Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, July 11, 2021Examiner, Art Unit 3792   



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792